DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25th, 2021 has been entered.
By this amendment, claims 1, 6, and 14 have been amended.  Accordingly, claims 1-25 are pending in the present application in which claims 1, 7, 14, and 20 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6, 14-16, 18, 20-22, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (U.S. Pub. 2009/0051025), newly cited.
In re claim 1, Yang discloses a semiconductor device, comprising a semiconductor die 110 (see paragraph [0033] and fig. 11); a ground plane 142 disposed outside a footprint of the semiconductor die 110 (see paragraph [0040] and fig. 11, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a ground plane” does not structurally, functionally, or configured differentiated from that of Yang, examiner tails to position that the passive component 142 of Yang constitutes a ground plane), wherein the semiconductor die 110 includes a first side (a side surface on the left side of the die 110) oriented toward the ground plane 142 and a second side (a side surface on the right side of the die 110) opposite the first side oriented away from the ground plane 142 (see paragraph [0040] and fig. 11); an encapsulant 120 deposited over the semiconductor die 110 and the ground plane 142 (see paragraph [0035] and fig. 11); and a conductive layer 130 formed over the ground plane 142, the semiconductor die 110, and the encapsulant 120, wherein the conductive layer 130 includes a first conductive trace electrically coupling the semiconductor die 110 to the ground plane 142 (see paragraph [0037] and fig. 11).

    PNG
    media_image1.png
    329
    853
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Yang discloses wherein the device further including an interconnect structure 136 embedded within the encapsulant 132 with the ground plane 142 formed over a surface of the interconnect structure 136 (see paragraph [0038] and fig. 11).
	In re claim 3, as applied to claim 2 above, Yang discloses wherein the interconnect structure includes a plurality of conductive vias 134 (solder openings) (see paragraph [0038] and fig. 11). 
	In re claim 6, as applied to claim 1 above, Yang discloses wherein the device further including an interconnect structure formed over the conductive layer 130, wherein the conductive layer includes a second conductive trace extending from the semiconductor die 110 to the interconnect structure 136 and the interconnect structure 136 is disposed over the ground plane 142 (see paragraphs [0037], [0038] and fig. 11).
	In re claim 14, Yang discloses a semiconductor device, comprising:
a semiconductor die 110 (see paragraph [0033] and fig. 11); a flat conductive plane 142 disposed adjacent to the semiconductor die 110 (see paragraphs [0031], [0040] and fig. 11, examiner notes that the claims are given the broadest reasonable interpretation (In 
a conductive trace 130 formed over the encapsulant 120 and electrically coupling the flat conductive plane 142 to the semiconductor die 110 (see paragraph [0037 and fig. 11).
	In re claim 15, as applied to claim 14 above, Yang discloses wherein the flat conductive plane 142 is disposed on an interconnect structure 136 and the encapsulant 122 is deposited over the flat conductive plane 142 and interconnect structure 136 (see paragraph [0038] and fig. 11).
	In re claim 16, as applied to claim 15 above, Yang discloses wherein the interconnect structure includes a substrate 132 and a plurality of conductive vias 134 formed through the substrate 132 (see paragraph [0038] and fig. 11).
	In re claim 18, as applied to claim 14 above, Yang discloses wherein the device further including an interconnect structure 136 formed over the conductive trace 130 opposite the flat conductive plane 142 (see paragraph [0038] and fig. 11).

a semiconductor die 110 including an active surface (see paragraph [0033] and fig. 11); a flat conductive plane 142 disposed adjacent to the semiconductor die 110 (see paragraph [0040] and fig. 11, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a flat conductive plane” does not structurally, functionally, or configured differentiated from that of Yang, examiner tails to position that the passive component 142 of Yang which is a capacitor comprises metal layers constitutes a flat conductive plane), wherein a surface of the flat conductive plane 142 is coplanar with the active surface of the semiconductor die 110, and wherein the semiconductor die 110 includes a first side (side surface on the left side of the device) oriented toward the flat conductive plane 142 and a second side (side surface on the right side of the device) oriented away from the flat conductive plane 142 (see paragraph [0040] and fig. 11); and a conductive layer 130 formed directly over the flat conductive plane 142 and directly over the active surface of the semiconductor die 110 (see paragraph [0037] and fig. 11).
	In re claim 21, as applied to claim 20 above, Yang discloses wherein the flat conductive plane 142 is disposed on an interconnect structure 136 (see paragraph [0038] and fig. 11).
	In re claim 22, as applied to claim 21 above, Yang discloses wherein the interconnect structure includes a substrate 132 and a plurality of conductive vias 134 formed through the substrate 132 with one of the conductive vias electrically connected to the flat conductive plane 142 (see paragraph [0038] and fig. 11).

	In re claim 25, as applied to claim 20 above, Yang discloses wherein the flat conductive plane 142 is disposed outside a footprint of the semiconductor die 110 (see paragraph [0040] and fig. 11).
Claim(s) 7-10, 12, 13, 20, 21, 24, an 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pagaila (U.S. Pub. 2011/0037155), newly cited.
In re claim 7, Pagaila discloses a semiconductor device, comprising a semiconductor die 126 comprising an active surface (see paragraph [0041] and fig. 4); a conductive plane 124 disposed outside a footprint of the semiconductor die 126 (see paragraph [0040] and fig. 4, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a conductive plane” does not structurally, functionally, or configured differentiated from that of Pagaila, examiner tails to position that the dam material 124 of Pagaila which is a metallic layer constitutes the conductive plane), wherein the semiconductor die 126 includes a first side surface (side surface on the left side of the device) oriented toward the conductive plane 124 and a second side surface (side surface on the right side of the device) oriented away from the conductive plane 124 (see paragraph [0040] and fig. 4), and wherein the first side surface and second side surface are perpendicular to the active surface of the semiconductor die 124; an encapsulant 132 deposited over the semiconductor die 126 and the conductive plane 124 (see paragraph [0042] and fig. 4); 
	
    PNG
    media_image2.png
    298
    932
    media_image2.png
    Greyscale

	In re claim 8, as applied to claim 7 above, Pagaila discloses wherein the device further including a power plane (another 124 on the right side of the device) disposed outside a footprint of the semiconductor die 126, wherein the conductive plane 124 includes a ground plane, and wherein a surface of the power plane is coplanar with a surface of the conductive plane and the active surface of the semiconductor die 126 (see paragraphs [0040], [0041] and fig. 4, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a power plane” does not structurally, functionally, or configured differentiated from that of Pagaila, examiner tails to position that the metallic layer 124 constitutes a power plane).
	In re claim 9, as applied to claim 7 above, Pagaila discloses wherein the conductive plane 124 is disposed on an interconnect structure 140 (see paragraph [0045] and fig. 4).

	In re claim 12, as applied to claim 7 above, Pagaila discloses wherein the device further including a second conductive trace that extends to the conductive plane 124 (see paragraph [0044] and fig. 4).
	In re claim 13, as applied to claim 7 above, Pagaila discloses wherein the device further including a conductive bump 140 formed directly on a surface of the conductive plane 124, wherein the surface of the conductive plane 124 is coplanar with the active surface of the semiconductor die 126 (see paragraph [0045] and fig. 4).
	In re claim 20, Pagaila discloses a semiconductor device, comprising:
a semiconductor die 126 including an active surface (see paragraph [0041] and fig. 4); a flat conductive plane 124 disposed adjacent to the semiconductor die 126 (see paragraph [0040] and fig. 4, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a flat conductive plane” does not structurally, functionally, or configured differentiated from that of Pagaila, examiner tails to position that the dam material 124 of Pagaila which is a metallic layer constitutes a flat conductive plane), wherein a surface of the flat conductive plane 124 is coplanar with the active surface of the semiconductor die 126, and wherein the semiconductor die 126 includes a first side (side surface on the left side of the device) oriented toward the flat conductive plane 124 and a second side (side surface on the right side of the device) oriented away from the flat conductive 
	In re claim 21, as applied to claim 20 above, Pagaila discloses wherein the flat conductive plane 124 is disposed on an interconnect structure 140 (see paragraph [0045] and fig. 4).
	In re claim 24, as applied to claim 20 above, Pagaila discloses wherein the device further including an encapsulant 132 deposited over the semiconductor die 126 and the flat conductive plane 124 (see paragraph [0046] and fig. 4).
	In re claim 25, as applied to claim 20 above, Pagaila discloses wherein the flat conductive plane 124 is disposed outside a footprint of the semiconductor die 126 (see paragraph [0040] and fig. 4).
Claims 4, 5, 17, 19, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (U.S. Pub. 2009/0051025), newly cited, in view of Soejima et al. (U.S. Pub. 2008/0128916), of record.
In re claim 4, as applied to claim 1 above, Yang is silent to wherein the ground plane is disposed on a dummy die outside the footprint of the semiconductor die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the ground plane 46 is disposed on a dummy die 42 outside the footprint of the semiconductor die 10 (see paragraphs [0052]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Yang with the technique KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 5, as applied to claim 1 above, Yang is silent to wherein the semiconductor device further including a power plane formed as part of the conductive layer, wherein the ground plane and power plane form a decoupling capacitor.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the semiconductor device further including a power plane 44 formed as part of the conductive layer, wherein the ground plane 46 and power plane 44 form a decoupling capacitor (see paragraph [0076] and figs. 3 and 25).
 Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Yang with the technique as taught by Soejima in order to enable wherein the semiconductor device further KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 17, as applied to claim 14 above, Yang is silent to wherein the flat conductive plane is disposed on a dummy die and the encapsulant is deposited over the flat conductive plane and the dummy die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the flat conductive plane 46 is disposed on a dummy die 42 and the encapsulant 62 is deposited over the flat conductive plane 46 and the dummy die 42 (see paragraphs [0052]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Yang with the technique as taught by Soejima in order to enable wherein the flat conductive plane is disposed on KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 19, as applied to claim 14 above, Yang in combination with Soejima discloses wherein the semiconductor device further including a microstrip line 30a that extends from a contact pad of the semiconductor die to directly over the flat conductive plane (see paragraph [0043] and figs. 2-3 of Soejima).
In re claim 23, as applied to claim 20 above, Yang is silent to wherein the flat conductive plane is disposed on a dummy die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the flat conductive plane 44/46 is disposed on a dummy die 42 (see paragraphs [0048]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Yang with the technique as taught by Soejima in order to enable wherein the flat conductive plane is disposed on KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 11 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagaila (U.S. Pub. 2011/0037155), newly cited, in view of Soejima et al. (U.S. Pub. 2008/0128916), of record.
In re claim 11, as applied to claim 7 above, Pagailais silent to wherein the conductive plane is disposed on a dummy die within a height of the semiconductor die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the conductive plane 46 is disposed on a dummy die 42 with a height of the semiconductor die 10 (see paragraphs [0052]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Pagaila with the technique as taught by Soejima in order to enable wherein the conductive plane is disposed on a dummy die within a height of the semiconductor die in Pagaila to be formed because in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 23, as applied to claim 20 above, Pagaila is silent to wherein the flat conductive plane is disposed on a dummy die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the flat conductive plane 44/46 is disposed on a dummy die 42 (see paragraphs [0048]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Pagaila with the technique as taught by Soejima in order to enable wherein the flat conductive plane is disposed on a dummy die in Pagaila to be formed because in doing so the number of interconnect layers of the interconnect substrate can be reduced (see paragraph [0007] of Soejima).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al.		U.S. Patent 9,406,658	Aug. 2, 2016.
Koey		U.S. Patent 8,765,527	Jul. 1, 2014.
Meng et al.	U.S. Patent 8,980,696	Mar. 17, 2015.
Lin et al.		U.S. Pub. 2013/0075936	Mar. 28, 2013.
Pendse		U.S. Patent 8,941,235	Jan. 27, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892